Citation Nr: 0012678	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  99-01 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Entitlement to a compensable rating for degenerative joint 
disease of the cervical spine.  

2. Entitlement to a rating in excess of 10 percent for status 
post thoracotomy and excision of tuberculoma of the right 
lung, with residual tender scar. 



ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel







INTRODUCTION

Records in the claims file indicate that the veteran had 
active military service from December 1974 to March 1997.  
The record also reflects additional unverified active service 
of 1 year, 9 months, and 2 days.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a June 1997 rating decision, 
in which the RO granted the veteran service connection, inter 
alia, for degenerative joint disease of the cervical spine, 
and status post thoracotomy and excision of tuberculoma of 
the right lung with residual tender scar (hereinafter 
"residuals of a thoracotomy").  The disorders were rated as 
zero percent (noncompensable) and 10 percent disabling, 
respectively, with effective dates from April 1997.  The 
veteran filed an NOD in January 1998, and the RO issued an 
SOC in December 1998.  The veteran filed a substantive appeal 
in January 1999.  

The Board further notes that the veteran was service 
connected for degenerative joint disease of the lumbar spine 
in November 1998, and granted a noncompensable evaluation.  
As noted above, he subsequently submitted to the RO a January 
1999 VA Form 9 (Appeal to Board of Veterans' Appeals), which, 
besides perfecting the two issues currently on appeal, was 
also accepted as an NOD with respect to his claim for a 
compensable rating for his low back disorder.  The RO issued 
a Supplemental Statement of the Case in February 1999, 
pertaining to the low back disorder.  In September 1999, the 
veteran submitted to the Board (not to the RO) medical 
evidence and a VA Form 9 with respect to his low back.  That 
Form 9 appears to be a photocopy of the one he previously 
filed with the RO in January 1999, with additional language 
added in Item 10.

Under 38 U.S.C. § 7105(b)(1), an appeal "must be in writing 
and be filed with the activity which entered the 
determination with which disagreement is expressed [e.g., the 
agency of original jurisdiction, the RO]."  Therefore, the 
veteran's filing of a substantive appeal with the Board as to 
the issue of a compensable rating for degenerative joint 
disease of the lumbar spine has not resulted in the 
perfecting of his appeal.  As a result, that issue is not 
before us at this time, and is referred to the RO for 
appropriate action.  We note that there would appear to be an 
issue as to whether the veteran has filed a timely appeal as 
to the lumbar spine matter.


REMAND

The veteran has submitted well-grounded claims within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, we e Board finds that he has submitted 
claims which are plausible.  This finding is based in part on 
the veteran's assertion that his service-connected 
degenerative joint disease of the cervical spine and 
residuals of a thoracotomy are more severe than previously 
evaluated.  See Jackson v. West, 12 Vet.App. 422, 428 (1999), 
citing Proscelle v. Derwinski, 2 Vet.App. 629 (1992).

In reviewing the veteran's claims file, we note that he was 
last medically examined for VA purposes in May 1997.  During 
that examination, with respect to his cervical spine, the 
veteran was noted to have been in automobile accident in 
Korea in 1984, and to have suffered from whiplash.  He 
reported that his neck was chronically sore and that he heard 
cracking at times.  On clinical evaluation, there was a 
painless range of motion with forward flexion and extension 
to 30 degrees, lateral flexion to 40 degrees, and rotation to 
55 degrees.  The veteran's joints exhibited no swelling, 
deformity, crepitus, or tenderness to palpation.  An X-ray of 
the cervical spine revealed mild degenerative changes.  

With respect to residuals of a thoracotomy, the examiner 
noted that, while in service, the veteran had been diagnosed 
with tuberculosis.  He had been treated with tubercular 
drugs, but had shown no improvement, and subsequently 
underwent surgery for excision of a portion of his right 
lung.  The examiner noted the veteran's complaints of 
soreness at the incision site, as well as shortness of breath 
and fatigue.  The veteran did not report symptoms of cough or 
orthopnea.  On clinical evaluation, his lungs were clear.  A 
chest X-ray reflected status post thoracotomy, but was 
otherwise normal.  Pulmonary function tests (PFT), as 
interpreted by a pulmonologist, were reported "as using 95 
percent confidence interval."  The PFT's were found not to 
show evidence of obstructive or restrictive lung disease.  

In the veteran's NOD in January 1998, he reported, with 
respect to his cervical spine, that he experienced soreness 
and movement discomfort, and was taking pain medication.  
With respect to the residuals of a thoracotomy, the veteran 
reported that he experienced soreness, discomfort, pain, 
shortness of breath, scarring, and loss of lung capacity.  

In a subsequently filed VA Form 9 in January 1999, the 
veteran reported, as to his cervical spine, that his 
condition had worsened and that he was taking prescription 
medication to relieve his pain and discomfort.  With respect 
to his residuals of a thoracotomy, the veteran reiterated 
previous assertions as to the degree of disability.  

As noted above, the veteran's last VA examination was in May 
1997, some 3 years ago.  He has since complained of worsening 
symptomatology with respect to his service-connected 
disabilities.  The Board is not competent to ascertain the 
degree to which a disability has manifested itself without a 
solid foundation in the record, grounded in medical evidence.  
See Rucker v. Brown, 10 Vet.App. 67, 74 (1997), citing Colvin 
v. Derwinski, 1 Vet.App. 171, 174 (1991).  Therefore, given 
the number of years since the veteran was last afforded a VA 
examination, the Board believes he should undergo a current 
VA examination, taking into account any intervening medical 
treatment, to better assess his level of disability.  

Accordingly, further appellate consideration will be 
deferred, and the veteran's increased rating claims for 
degenerative joint disease of the cervical spine and 
residuals of a thoracotomy, is REMANDED to the RO for the 
following action:

1. The veteran should be contacted and asked 
to identify or submit any additional 
evidence or argument, particularly medical 
evidence, that is relevant to the issues 
on appeal.  The veteran should be asked to 
identify any medical care providers, 
including private physicians and VA or 
service department facilities, that have 
evaluated or treated him, since May 1997, 
for his degenerative joint disease of the 
cervical spine and/or residuals of his 
thoracotomy procedure.  Any medical 
providers identified by the veteran should 
be asked, with appropriate authorization 
provided by the veteran, to provide 
complete copies of the pertinent medical 
records.  Any copies of medical records 
obtained by the RO should be associated 
with the veteran's claims folder. 

2. The RO should then arrange for a VA 
examination to determine the nature and 
severity of the veteran's cervical spine 
disorder and any residuals of his 
thoracotomy of the right lung.  Before 
evaluating the veteran, the examiner(s) 
should review the claims folder, including 
a copy of this Remand and any evidence 
added to the record.  A notation that such 
review was undertaken should be made in 
the examination report.  The examiner's 
report should fully set forth all current 
complaints, pertinent clinical findings, 
and diagnoses.  In particular, with 
respect to the veteran's cervical spine, 
the examiner should report on the level of 
the veteran's pain due to his degenerative 
joint disease, and the effect such pain 
has on the veteran's functional ability, 
i.e., whether there is any functional loss 
in the cervical spine due to weakened 
movement, excess fatigability, 
incoordination, or pain on use.  If 
feasible, the examiner should comment as 
to any additional range-of-motion loss 
(beyond that due to the objectively-
demonstrated back abnormality) caused by 
those factors.  In addition, the examiner 
should state the etiology of any pain, and 
whether such pain claimed by the veteran 
is supported by adequate pathology, or 
evidenced by visible behavior on motion or 
palpation.  If the examiner does find 
limitation of motion of the veteran's 
cervical spine, he or she should comment 
as to whether the limitation is slight, 
moderate, or severe.  

3. With respect to residuals of a 
thoracotomy, the examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings.  The examiner 
should determine what, if any, disability 
is the result of the veteran's 
thoracotomy.  In particular, the examiner 
should determine whether the veteran 
suffers from shortness of breath and 
fatigue, and whether these are the result 
of the excision of a portion of his right 
lung.  Furthermore, the examiner should 
determine whether the veteran's 
thoracotomy scar is tender or painful.  
The examiner should provide the rationale 
for all opinions or conclusions expressed.  

4. Thereafter, the RO should review the 
examination report(s) and ensure that all 
of the requested findings and opinions are 
included.  If not, the report(s) should be 
returned to the examiner(s) for corrective 
action.  

5. Upon completion of the development of the 
record requested by the Board, and any 
other development deemed appropriate by 
the RO, the RO should again consider the 
veteran's claims for increased ratings for 
degenerative joint disease of the cervical 
spine and residuals of a thoracotomy.  If 
action taken remains adverse to the 
veteran, he and his representative (if 
applicable) should be furnished an SSOC 
concerning all evidence added to the 
record since the last SSOC.  Subsequently, 
the veteran should be given the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.


By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1999).


